384 S.C. 511 (2009)
682 S.E.2d 824
Luba LYNCH, Respondent,
v.
TOYS "R" Us-DELAWARE, INC., Petitioner.
Supreme Court of South Carolina.
September 3, 2009.

ORDER
On May 12, 2009, this Court granted a petition for a writ of certiorari to review the Court of Appeals' decision in Lynch v. Toys "R" Us-Delaware, Inc., 375 S.C. 604, 654 S.E.2d 541 (2007). On August 17, 2009, the parties filed a joint motion to dismiss the appeal. We grant the motion to dismiss and vacate the Court of Appeals' opinion.
JEAN H. TOAL C.J., JOHN H. WALLER, JR., COSTA M. PLEICONES, DONALD W. BEATTY, and JOHN W. KITTREDGE, JJ.